Citation Nr: 1225545	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for service-connected residuals of a right lower leg wound, muscle group XI (herein also referred to as "a right leg injury").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

The Veteran's service-connected residuals of a right lower leg wound, muscle group XI, is manifested by no more than a slight disability.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a right lower leg wound, muscle group XI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code (DC) 5311 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication of the Veteran's present increased rating claim by the AOJ/RO in July 2007.  Nothing more was required.  It follows that the July 2008 letter readdressing the notice element of how VA determines disability ratings went above and beyond what was necessary.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service medical records were already of record in connection with prior claims; the RO has obtained the VA treatment records.  There is no indication that the Veteran is in receipt of benefits from the Social Security Administration (SSA).

The Veteran was afforded VA examinations in November 1995 and May 2007.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the May 2007 VA examination.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist has been met and no further action is required to fulfill VA's duty to assist in the development of the claims.  38 C.F.R. § 3.159(c)(4); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A.  Applicable Laws and Rating Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   As the Board finds that the Veteran's disability level was constant throughout the appeal period, staged ratings are not warranted in the instant case.

The Board notes that there is no indication in the present record of injury to a muscle group other than that for which service connection has been established.  The Board finds the identified muscle injury and diagnostic code used for evaluation in this case is appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The United States Court of Appeals for Veterans Claims (Court), citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under the regulations, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  Moreover, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-weakness, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascia defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-and-through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id. 

A moderately severe disability of the muscles is characterized by evidence of a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id. 

A severe disability of the muscles is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id. 

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id. 

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is currently rated as noncompensable for service-connected residuals of a right lower leg wound, muscle group XI, pursuant to DC 5311.  Muscle Group XI encompasses the posterior and lateral crural muscles and the muscles of the calf, and their functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, DC 5311 (2011).  

Under DC 5311, a 0 percent evaluation is warranted for a muscle disability that is slight, a 10 percent evaluation is warranted for a muscle disability that is moderate, a 20 percent evaluation is warranted for a muscle disability that is moderately severe and a 30 percent evaluation is warranted for muscle disability in the dominant extremity that is severe.  38 C.F.R. § 4.73 (2011).  

B.  Factual Background and Application of the Law to this Case

Here, service medical records do not document a right lower leg injury.  However, the Veteran was awarded a Purple Heart during service, and he has alleged that his right lower leg was wounded during service.  Accordingly, that fact has been accepted as true.  In November 1995, the Veteran underwent a VA examination.  The examiner noted that the Veteran had 2 centimeter (cm), 1 cm and 1 cm entrance wounds to the right of his dorsolateral calf, that were well healed, normally pigmented and were without obvious tenderness or sensitivity.   He further noted that there were no adhesions and no damage to tendons, bones, joints or nerves, strength was normal, and there was no evidence of pain or muscle hernia.   Subsequently, the Veteran was awarded service connection in January 1996 and given a noncompensable rating.  Shortly thereafter, the Veteran filed a claim for an increased rating and was denied in a June 1996 rating decision.

In April 2007, the Veteran again sought an increased rating.  He underwent another VA examination in May 2007.  The Veteran told the examiner that, at the time of his injury, he was given three days off at home base and then returned to the field and his wounds healed.  He also stated that his leg problems began in 1992.  X-rays of the right leg showed no evidence of retained foreign bodies.  Cellulitis was found, with no evidence of fractures, osteomyelitis or osteoarthritis of the ankle.  The examiner found that there were no residuals of a shrapnel wound to the right leg and that the scars were not visualized.  The Veteran was diagnosed with venous insufficiency and cellulitis, both secondary to thrombophlebitis-an inflammation of the vein associated with a blood clot.  See Dorland's Illustrated Medical Dictionary, 1923 (32nd ed., 2012).  The examiner opined that due to "the late onset of his venous insufficiency and cellulitis [it] is unlikely secondary to his shell fragment wound of the right leg due to the long time interval and the fact that there are no retained foreign bodies in the leg."

VA treatment notes from May 2006 through July 2011 document treatment for flare-ups of the Veteran's cellulitis and complaints relating thereto, along with notations of phlebitis, varicose veins and venus insufficiency-none of which a treating clinician attributed to his service-connected right leg injury.

The above evidence does not support awarding the Veteran a compensable rating for his right leg injury.  There is no competent or credible lay or medical evidence of record showing that the Veteran has anything more than a slight disability due to his service-connected right leg injury.  Indeed, at the most recent May 2007 VA examination, the Veteran's scar was no longer visually perceptible, and clinical findings were silent for any residuals relating the Veteran's right leg injury.  The evidence is negative for tissue loss, impairment of function or metallic fragments retained in his muscle tissue.  Muscle atrophy has not been shown.  The examiner specifically attributed the Veteran's venous insufficiency and cellulitis as secondary to thrombophlebitis, while specifically ruling out a relationship between these diagnoses and his service-connected right leg injury.  

Indeed, VA treatment notes are silent for any muscle-related complaints.  Moreover, there is no indication that the Veteran's current right leg complaints are related to his muscle functioning, as no treating physician has related such, and, based on VA treatment notes, the Veteran's complaints of right lower leg problems all relate to his cellulitis-a condition which was specifically found not to be related to his right leg injury.

The Board has considered whether the Veteran is entitled to a compensable rating under the guidance provided by DeLuca.  However, there is no medical evidence linking his complaints of pain in his right lower leg to his service-connected right leg injury.  As previously stated, a physician ruled out a relationship between the Veteran's venous insufficiency and cellulitis to his service-connected right leg injury.  Accordingly, a higher rating is not warranted on these grounds.

While the Board is sympathetic to the Veteran's leg conditions, there is no competent evidence showing that these conditions are related to his service-connected injury.  On the contrary, the competent evidence finds not only that the Veteran's current lower leg complaints are not related to his service-connected right leg injury, but also suggests that he does not even have any residuals from his right leg injury remaining.  The Board does not have the competency to make medical conclusions or substitute its own judgment for that of a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Therefore, in the absence of any competent evidence showing that the Veteran has a moderate disability due to his service-connected right leg injury, an increased rating is not permitted under the applicable laws.  

The Veteran's statements as to the severity of his right leg symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).    

In sum, the preponderance of the evidence is against an increased evaluation for the Veteran's residuals of a right lower leg wound, muscle group XI.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a compensable rating for service-connected residuals of a right lower leg wound, muscle group XI, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


